Citation Nr: 0012443	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of larynx, as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection was denied for a skin disorder and 
squamous cell carcinoma of the larynx, each claimed as 
secondary to Agent Orange exposure.

In August 1999, the Board remanded this case for additional 
development.  Specifically, the RO was asked to request 
further information from the veteran, so that any service in 
Vietnam and, following, exposure to the herbicide Agent 
Orange, could be verified.  A review of the claims file shows 
that the RO sent the veteran a letter in August 1999 
requesting this information.  The veteran declined to 
respond.  The Board finds that the RO has complied with the 
terms of the Remand.


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran served in the Republic of Vietnam, or that he was 
otherwise exposed to the herbicide, Agent Orange.

2.  The record does not contain competent medical evidence of 
a nexus between the veteran's currently diagnosed squamous 
cell carcinoma of the larynx and any inservice injury or 
disease.


CONCLUSIONS OF LAW

1.  The inservice incurrence of squamous cell carcinoma of 
the larynx, as secondary to exposure to the herbicide Agent 
Orange, may not be presumed.  38 U.S.C.A. §§ 5107, 7104 (West 
1991); 38 C.F.R. §§  3.307, 3.309, 3.313 (1999).

2.  The veteran's claim for service connection for squamous 
cell carcinoma of the larynx is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that his current squamous cell carcinoma 
of the larynx is the result of exposure to Agent Orange 
during his active military service.  Accordingly, he has 
presented competent medical evidence, in the form of an 
October 1996 statement, proffered by his treating physician, 
William J. Grist, M.D., showing that he is diagnosed with 
squamous cell carcinoma of the larynx.  In addition, he 
testified before the undersigned member of the Board in 
November 1998 that he served as a crew chief and was assigned 
on temporary active duty to Yakote Air Force Base, Japan.  
His duties were to maintain and clean aircraft, placing him 
in constant contact with the soil and dirt on the exterior of 
the aircraft, which, he testified, had been exposed to the 
herbicide, Agent Orange, in Vietnam.  It is his argument that 
this contact with the soil and dirt, in turn, further exposed 
him to the herbicide.  In addition, he further testified that 
he flew from Japan into Vietnam two to three times.

Certain diseases associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.  Diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure 
include are chloracne or other acneform diseases consistent 
with chloracne, porphyria cutanea tarda (PCT), acute and 
subacute peripheral neuropathy, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers-including cancer of 
the lung, bronchus, larynx, or trachea-prostate cancer, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Service in the 
Republic of Vietnam, as defined in the regulations, includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Notwithstanding, the record does not show that the veteran 
served in the Republic of Vietnam.  Service personnel 
records, including his DD Form 214, establish that he served 
during the Vietnam Conflict and was assigned on temporary 
active duty for 117 days under "Foreign Service," from 
September 1966.  But these documents do not specify to what 
country he was assigned.  Rather, under "Chronological 
Listing of Service," the veteran's service personnel records 
show he was assigned to Travis Air Force Base in California, 
from January 1966 to January 1968.  Service medical records 
contain entries for care received at the 3034th U.S. Air 
Force Dispensary in Yokota, Japan in December 1966 and at the 
U.S. Air Force Hospital in Tachikawa, Japan, in April 1967.  
Nonetheless, available records do not establish that he 
served in the Republic of Vietnam.

As noted above, the veteran was provided the opportunity to 
provide specific information with which the RO could verify 
his service in the Republic of Vietnam.  In March 1997 and 
September 1999, the RO send letters requesting information 
concerning his service.  The September 1999 letter was 
pursuant to the August 1999 Remand in which the Board 
specifically discussed the necessity of verifying his service 
in the Republic of Vietnam.  Yet, the veteran declined to 
respond.

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

As the evidence of record does not establish that the veteran 
served in the Republic of Vietnam, the Board is unable to 
extend the presumption of exposure to the herbicide, Agent 
Orange.  Thus, the presumption for service connection for his 
diagnosed squamous cell carcinoma of the larynx cannot apply.  
38 C.F.R. §§ 3.307, 3.309, 3.313 (1999).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, service 
connection may still be established for squamous cell 
carcinoma of the larynx by the more onerous route of showing 
actual causation, where all the evidence establishes that the 
veteran's larynx cancer was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).

As noted above, the record contains competent medical 
evidence of a diagnosis of squamous cell cancer of the 
larynx.  For the purpose of well-grounding the veteran's 
claim, the Board accepts his testimony of events in service.  
However, the veteran has not submitted competent medical 
evidence of a nexus between his currently diagnosed squamous 
cell carcinoma of the larynx and any inservice injury or 
disease, including any exposure to herbicides during active 
service.

A review of the available service medical records reveals 
that, in April 1967, he was treated for a sensation of 
something sticking in his throat.  Results of X-rays were 
reported to show no foreign body.  There is nothing further.  
His reports of medical history and examination at entrance 
into and discharge from active service, dated, respectively, 
in January 1963 and December 1967, evidence no complaints, 
abnormalities, defects, diagnoses, or other findings 
concerning his throat or larynx.  Furthermore, these records 
do not establish that the veteran was exposed to any 
herbicides during his active service, including the 
herbicide, Agent Orange.

In addition, the Board notes that there is no evidence 
available to confirm the presence of carcinoma within the 
initial post-service year, which would permit a finding of 
service incurrence of a malignant tumor on the basis of a 
statutory presumption.  See 38 U.S.C.A. § 1101 (West 1991); 
38 C.F.R. §§  3.307, 3.309 (1999).  Rather, the earliest 
medical evidence of record shows that the veteran was 
diagnosed with squamous cell carcinoma of the larynx in 1996, 
which is more than 28 years after the veteran's discharge 
from active service and well outside the one-year presumptive 
period allowed by the regulations.

The evidentiary record is devoid of any medical opinion, 
statement, or evidence linking the veteran's squamous cell 
carcinoma of the larynx to his active service, including to 
any herbicide exposure during active service.

The veteran has presented his own testimony regarding the 
cause of his squamous cell carcinoma of the larynx.  However, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and extent of his larynx cancer or its 
etiologic relationship to service, or to exposure to 
herbicides during active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current 
squamous cell carcinoma of the larynx and any inservice 
injury or disease, including the exposure to herbicides, his 
claim is not well-grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 
Vet. App. at 506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  The veteran has been 
informed of the evidence necessary to make these claims well 
grounded.  Moreover, unlike Robinette, the veteran in this 
case has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  Thus, the Board finds that VA has fulfilled its 
obligation under 38 U.S.C.A. § 5013(a).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The Court has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.


ORDER

The claim for service connection for squamous cell carcinoma 
of the larynx, as secondary to exposure to herbicides, 
including Agent Orange, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

